Name: 2004/540/CFSP: Political and Security Committee Decision THEMIS/1/2004 of 30 June 2004 concerning the appointment of the Head of Mission of the EU Rule of Law Mission in Georgia, in the context of ESDP, EUJUST THEMIS
 Type: Decision
 Subject Matter: European construction;  political framework;  personnel management and staff remuneration;  international affairs;  Europe
 Date Published: 2004-07-09; 2006-05-30

 9.7.2004 EN Official Journal of the European Union L 239/35 POLITICAL AND SECURITY COMMITTEE DECISION THEMIS/1/2004 of 30 June 2004 concerning the appointment of the Head of Mission of the EU Rule of Law Mission in Georgia, in the context of ESDP, EUJUST THEMIS (2004/540/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union and in particular Article 25(3) thereof, Having regard to Council Joint Action 2004/523/CFSP of 28 June 2004 on the European Union Rule of Law Mission in Georgia, EUJUST THEMIS (1), and in particular Article 9(1) thereof, Whereas: (1) Article 9(1) of Joint Action 2004/523/CFSP provides that the Council authorises the Political and Security Committee to take the relevant decisions in accordance with Article 25 of the TEU, including the powers to appoint, upon a proposal by the Secretary-General/High Representative, a Head of Mission. (2) The Secretary-General/High Representative has proposed the appointment of Ms Sylvie PANTZ, HAS DECIDED AS FOLLOWS: Article 1 Ms Sylvie PANTZ is hereby appointed Head of Mission of the EU Rule of Law Mission in Georgia, in the context of ESDP, EUJUST THEMIS. Article 2 This Decision shall take effect on the day of its adoption. It shall apply until 14 July 2005. Done at Brussels, 30 June 2004. For the Political and Security Committee The President D. KELLEHER (1) OJ L 228, 29.6.2004, p. 21.